Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 claims:
A damper assembly comprising:
a main tube 2 extending along a center axis defining a fluid chamber for containing
a working fluid; a main piston 4 located in said main tube dividing said fluid chamber into a
compression chamber 12 and a rebound chamber 11; a piston rod 5 extending into said main tube through a piston rod guide 58 and coupled to said main piston 4 for moving said main piston between a compression stroke and a rebound stroke, said piston rod defining an annular chamber 55,56 extending along said center axis; a slidable partition 54 located in said annular chamber dividing said annular chamber into a magnetorheological chamber 55,56 and a compensation chamber 57, said magnetorheological chamber being proximal relative to said main piston 4 for containing a magnetorheological fluid, said compensation chamber 57 being distal relative to said main piston for containing a gas; a secondary piston 6 slidably disposed in said magnetorheological chamber dividing
said magnetorheological chamber into a magnetorheological compression chamber and a
magnetorheological rebound chamber, said magnetorheological compression chamber extending
between said slidable partition and said secondary piston, said magnetorheological rebound
chamber extending between said secondary piston and said main piston; and
a secondary piston rod sealingly and slidably guided through said main piston and
coupled to said main tube for moving said secondary piston 6 axially in said magnetorheological
chamber.
	The prior art of record does not teach alone or in combination the combined structural features of claim 1.  Specifically the prior art of record does not teach a magnetorheological fluid damper comprising first and second pistons connected to first and second piston rods with the first rod defining an annular chamber, the annular chamber being divided into first and second magnetorheological chambers; and a slidable partition in the first piston rod (annular chamber) defining a gas chamber.
	Claim 12 is allowable for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



11/4/21